Citation Nr: 0832613	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-27 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N.  Driever, Counsel




INTRODUCTION

The veteran had active service from March 1941 to October 
1945.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 Decision Review Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The RO in Cheyenne, Wyoming 
certified this appeal to the Board for appellate review.

In August 2008, for good cause shown, the Board granted the 
veteran's motion to advance this case on the docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.

2.  The veteran's PTSD is mild, manifesting as intrusive 
thoughts, nightmares, sleeping problems, irritability, 
depression, a constricted affect and an exaggerated startle 
reflex, and necessitating group therapy, but not medication.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated October 2005, August 2006 and December 
2006, the first sent before initially deciding that claim in 
a Decision Review Officer Decision dated August 2006.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice also reflects compliance with 
pertinent regulatory provisions and case law, noted above.  
In the letters, the RO acknowledged the veteran's claim, 
notified him of the evidence needed to substantiate that 
claim, identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
provided the veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
veteran to send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical and personnel records and post-
service VA and private treatment records.  Since then, the 
veteran has not indicated that there is other information or 
evidence to secure in support of his claim.  

The RO also afforded the veteran VA examinations in support 
of his claim, during which examiners addressed the presence 
and severity of his PTSD.  The veteran does not now allege 
that the reports of these examinations are inadequate to 
decide his claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran seeks a higher initial evaluation for his 
service-connected PTSD.  He claims that the 10 percent 
evaluation initially assigned this disability does not 
accurately reflect the severity of his PTSD.  Allegedly, such 
disability is causing stress, depression, daily nightmares 
and intrusive memories and has necessitated monthly group 
therapy for the last year and a half.  Allegedly, the veteran 
does not take medication for his PTSD because he is afraid to 
do so.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the RO has evaluated the veteran's PTSD as 10 
percent disabling pursuant to Diagnostic Code (DC) 9411, 
which is governed by the General Rating Formula for Mental 
Disorders (formula).  According to that formula, a 10 percent 
evaluation is assignable for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is assignable for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9411 (2007).

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assignable for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id. 

Based on the above criteria as well as the reasoning noted 
below, the evidence establishes that the veteran's PTSD 
disability picture does not more nearly approximate the 
criteria for a higher initial evaluation under DC 9411. 

As previously indicated, the veteran served on active duty 
from March 1941 to October 1945, including in combat.  
According to his statements made during treatment visits and 
VA examinations, during such service and for six decades 
thereafter, he did not report or seek treatment for mental 
health complaints.  Rather, he first reported such complaints 
during a VA examination conducted in May 2005.  At that time, 
the examiner did not diagnose PTSD.  Instead, a private 
psychologist first diagnosed such condition in January 2005.  

On that date, the psychologist noted no history of treatment 
for mental health complaints.  He further noted that the 
veteran had frequent intrusive memories of his combat 
service, sleep problems and stress secondary to PTSD and 
depressive disorder.  He characterized the veteran's PTSD as 
mild to moderate and assigned the veteran a Global Assessment 
of Functioning (GAF) score of 55.

Since first being diagnosed with PTSD in January 2005, 
beginning in September 2005, VA physicians and a VA examiner 
have confirmed the PTSD diagnosis.  The VA physicians have 
attributed the following symptomatology to the PTSD:  
recurrent memories of war, sleeping difficulties and an 
exaggerated startle response.  One physician assigned the 
veteran a GAF score of 82.  

In 2006, the veteran began participating in group therapy for 
mental health complaints.  Each month from November 2006 to 
September 2007, during group therapy, a social worker 
characterized the veteran's PTSD as severe.  She did not note 
any PTSD symptoms in support of her characterization and 
indicated that the veteran had been engaged, cooperative and 
involved in the group process. 

In October 2007, during a VA PTSD examination, an examiner 
noted similar psychiatric symptomatology, including intrusive 
memories and thoughts of war, nightmares, slight avoidance 
and numbing problems, mild depression, a mildly constricted 
affect, sleeping and concentration difficulties, 
irritability, an increased startle response, a low mood and 
low energy.  He attributed most of this symptomatology to 
PTSD and depressive disorder, not otherwise specified, and 
assigned these disorders GAF scores of 65 and 60, 
respectively.  He indicated that the low mood and energy were 
related to the veteran's advanced age.  He did not 
specifically indicate that the depressive disorder and PTSD 
were related or indistinguishable; however, he concluded 
that, collectively, these disorders would have little to no 
influence on the veteran's ability to work.  The examiner 
also concluded that the veteran had no significant 
interpersonal problems. 

During treatment visits dated since 2005 and VA and private 
examinations conducted in 2005 and 2007, the veteran 
discussed his social and occupational abilities despite 
having PTSD.  He specifically reported that he had been 
married to the same woman for in excess of 55 years, had a 
steady and solid marriage and good relationships with his two 
children, and participated actively in social and family 
life.  He also reported that he worked consistently with no 
problems from 1946 to 1984.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2007), GAF scores of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores of 
61 to 70 reflect mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF scores 
of 71 to 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores of 81 to 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). 

These definitions, considered in conjunction with the 
previously noted, assigned  GAF scores and medical 
professionals' characterizations, suggest that the veteran's 
PTSD has waxed and waned, sometimes causing no symptoms, 
other times causing moderate or severe symptoms.  The 
recorded clinical findings, which have remained consistent 
since 2005 and are thus a more accurate indicator of the 
severity of the veteran's PTSD, establish a conflicting view, 
namely, that the veteran has, at worst, mild PTSD.  More 
specifically, these findings reflect that since the veteran 
was first diagnosed with PTSD, his PTSD has manifested as 
intrusive thoughts, nightmares, sleeping problems, 
irritability, depression, a constricted affect and an 
exaggerated startle reflex.  These symptoms have necessitated 
group therapy, but not medication.  These findings are 
supported by the opinion of the VA examiner who evaluated the 
veteran most recently and the veteran's statements, which 
indicate that these symptoms do not interfere with the 
veteran's social functioning and only minimally interfere 
with his occupational functioning.  PTSD symptoms of this 
severity do not warrant the assignment of an initial 
evaluation in excess of 10 percent under DC 9411.  

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition and that the veteran may be 
awarded a different evaluation in the future should his PTSD 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, the evaluation noted above is the most appropriate 
given the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to a higher initial evaluation for 
PTSD have not been met.  In reaching this decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The evidence is not in 
relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in the resolution of this 
claim.  Rather, as a preponderance of the evidence is against 
the claim, it must be denied.


ORDER

An initial evaluation in excess of 10 percent for PTSD is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


